Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 1 of 24 PagelD #: 107

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the

 

Southern District of West Virginia

In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 2:19-mj-00070
Subject Premises located at 433 4-H Lake Road, )
Daniels, Raleigh County, WV 25832 )
)
SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of West Virginia

 

(identify the person or describe the property to be searched and give its location):

See Attachment A.

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.

cost eee Co Pe ye gems
YOU-ARE COMMANDED to execute this warrant on or before -.) | V7 ad C | (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. ‘(at any time in the day or night Because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Dwane L. Tinsley, United States Magistrate Judge
(United States Magistrate Judge)

 

O Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C,
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

C for days (not to exceed 30) 1 until, the facts justifying, the later specific date of — a
ee ‘ £;

af . f
‘ \ mat

 

  

: . ee 9 Fie “Pe ge i / ae
Date and time issued: { ey ee 5 od C] } | vv Iewm VN SPACE.
os 7 . _ -

‘ . Soa we dudge's signature ma

 

City and state: Charleston, West Virginia Dwane L. Tinsley, United States Magistrate Judge

Printed name and title

 

 
Case 2:19-mj-00070 Document5 Filed 07/03/19 Page 2 of 24 PagelD #: 108

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

 

 

 

Return
Case No.: Date and tine warrant executed: | Copy of warrant and inventory Itt with:
2.19-mj-00070 lo fe fe any 4 APY ‘y lata {go fo Joe CL Ob EK
Inventory made in the presence of: ° / —— | ALLY
eZ Le Coed > a bv: = oe aw.

 

 

 

 

 

 

 

 

 

 

 

Certification

 

designated judge.

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

 

 

Pr inted name anid fille

 

 
Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 3 of 24 PagelD #: 109

ATTACHMENT A

Description of Premises at 433 4H Lake Road, Daniels, WV:

Residence located at 433 4H Lake Road, Daniels, Raleigh County, West Virginia. Real estate
District 08 Shady Spring, Map 13 Parcel 32003, as found and described in Book 5021 Page 9018
as Surface Parcel A 4-H Lake Road (3.831 acres), and as recorded in the Raleigh County Clerk and
Assessor Office.

Physical description described as a white two-story vinyl sided dwelling with green window shutters
and green shingle roof. Dwelling has an attached two door garage and at least four detached
outbuildings (enclosed gazebo, storage shed, metal outbuilding with garage door, and miniature
house building). Property is surrounded by a white vinyl post and triple rail fence.

 

 

 

 

[Parcel 1D (Account) [os 1360320003000 |Legal Description 2 [RO (3.831 AC),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Tax Year | 2019 |Legal Description 3|
[Neighborhood [e000 | [Year Built | 1970
[District os Shady Spring [Total Rooms | 8
[Map [3 _| [Bed Rooms [4
[Parcel [32 | |Full Baths pB |
[Sub Parcel Is | [Half Baths | |
|Special Id | / |Additional Fixtures |2
[Tax Class [Ciass 2 | [Total Fixtures fut
[Land Use [rot Residential 1 Famay [Heating [contrat
[Calculated Acres | 3.83 | [Heating Fuel Type [Electricity |
[Property Class [Residential | [Living Area (SF) | 2800 |
[AssessedLand _| 5 48,260.00 | [State [w
[Assessed Building _| $ 133,200.00 | ||City [DANIELS
[Mineral Value | $0.00, [zip Code (28882
[Homestead Value | $0.co | [Count iE |
[Total Assessed Value | $ 181,560.00, [Pricing Method [a
lowners Name |cockRan MICHAEL B & (Total Acres | 3.83 |
[Owner's Mail Address |P 0 80x 782 | |Land Price | $80,560.00.
[Owner's Mail Addross | | |Last Sale Price | $ 262,900.00,
[Location [439 4h Lake Re | |LastSaleApr —_|_ 3 218,800.00]
[Deed Book [soz | [Sales Ratio | 0.86 |
[Location | | [Sale Year [2008

[Page [so18 |[LastSaleDate =| o#/20/2005,
|Homestead | | |PriceperSqFt | $90.32,
[Street Name [aH LAKE / [Sales Ratio | 0.72
|Legal Description 1 [sur PARCEL A 4-H LAKE | Appraisal per SqFt | 3 64.84)

 

http://mapping.raleighcountyassessor.com/portal/full summary.php?PAR
TD=08++4+1 3003200030000 &TAXYR=2019

 

 
Case 2:19-mj-00070 Document5 Filed 07/03/19 Page 4 of 24 PagelD #: 110

 
111

-00070 Document5 Filed 07/03/19 Page 5 of 24 PagelD #

19-mj

Case 2

 
Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 6 of 24 PagelD #: 112

 
_ Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 7 of 24 PagelD #: 113

ATTACHMENT B

All documents, correspondence, spreadsheets, or other such materials, whether
in paper or electronic form pertaining to any federal contract for the following federal agencies
or departments; Department of Defense, any state or federal law enforcement agencies, and or
any state or federal government agency for Technology Management Solutions LLC dba TBS
and Tactical Solutions Group LLC dba TSG (hereafter referred to as “the entities”), Natalie P.
Cochran and Michael B. Cochran (hereafter referred to as “the individuals”) for the period of
January 1, 2017 to the present:

1.

All documents relating to any work performed for any federal or state agencies
by Michael or Natalie Cochran or their entities, including:

mono oP

Appointment calendars |
Correspondence

Travel records and expense vouchers
Audits and related work papers
Financial records, including spreadsheets

Insurance policies and attendant papers

All documents relating to the formation of the entities, and any amendments
thereto including:

rhe nogep

Articles of incorporation or organization

By Laws or operating agreement

Minute books

Stock or unit books

Stock or unit transfer records

Annual reports filed with the state of incorporation or organization

All documents (including computer tapes or discs) summarizing annual,
quarterly, monthly, weekly or daily financial performance of the entities,
including:

a.
b.

e.

Annual auditor's report

Annual financial statements, including:

i. Balance Sheets

ii. Statements of Operations (Profit & Loss Statements)

iii. Annual filings with the SEC or other federal or state agencies or
regulatory bodies

Trial balances

Federal and state income tax returns and quarterly estimated tax returns
Sales tax returns

Employmentrecords, including:
_ Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 8 of 24 PagelD #: 114

Payroll journals ‘
Annual recap of wages paid (filed with the IRS)
All W-2s and Forms 1099s issued
All forms 940 and 941 filed
All state employment and unemploymentreturns filed
All checks, or other payment documents issued as
salary, commission/bonus guaranteed partner payments or other earned.
income payments .
All contracts or other agreements made or entered into by the entities.
Time card, signin sheets or other documents
listing the identities of employees, hours worked,
and/or payment.

moao oP

pga

5, Any and all correspondence, letters, faxes, email, files, or other documents
reflecting telephone conversations, meetings, contracts, agreements or
transactions to or from the entities.

6. Copies of all documents in books of original entry (including computer
tapes or discs) containing entries reflecting any and all transactions of the entities
including:

a. General ledgers
General journals
C. Summary journals, including:
i. Sales journals
li. Purchase journals
iti. Cash receipts journals
iv. Cash disbursements journals
d. Invoices
e. Sales receipts (or cash register tapes)
f. Purchase orders
g. Receiving reports
h. Inventory records
i. Expense Reports
7. Retained copies of all documents relating to the entities' and individuals

banking transactions, including:

a. All documents pertaining to all open or closed checking, savings,
or other deposit or checking accounts held in the name of, for the
benefit of, or under the control of the entities including:

1. Retained copies of signature cards

il. Corporate board authorization minutes or partnership
resolutions

iil. Bank statements

iv. | Cancelled checks
_ Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 9 of 24 PagelD #: 115

Vv. Deposit tickets
Vi. Retained copies of items deposited
vii. Retained copies of credit and debit memos
viii. Forms 1099, 1089, or back-up withholding documents
b. All documents pertaining to open or closed bank loans or mortgage

documents/ reflecting loans made to, co-signed by or made for the benefit
of the entities and/or individuals, including:

i.

Loan applications
Corporate board authorization minutes or partnership resolutions

itl. Loan statements
iv. Documents (including checks,debit memos, cash receipts, wire transfer
documents)
reflecting the means by which loan repayments were made
v. Retained copies of documents (including bank checks, credit memos,
wire transfer documents) reflecting disbursement of the loan proceeds
vi. Copies of loan correspondence, including:
(1) Letters to the bank
(2) Letters from the bank
(3) Notes and memoranda to the file
Vil. Collateral agreements and documents
vill. Credit reports
1X. Financial statements
Xx. Notes or other instruments reflecting the obligation to pay
XL. Real estate mortgages, chattel mortgages or other security
instruments for loans
Xi. Forms 1099, 1089 or back-up withholding documents
xiii. Loan amortization statements
C. All documents relating to loans made by the entities and/or individuals,
including:
1. Loan applications
il. Members or directors authorizing resolutions or partnership
resolutions
iil, Loan statements
“iv. Documents (including bank checks, credit memos, wire transfer
records) reflecting the means by which loan repayments were made,
reflecting the means by which loan repayments were made
Vv. Documents (including bank checks, credit memos, wire
transfer records) reflecting the disbursement of loan proceeds.
d. All documents pertaining to Certificates of Deposit purchased or redeemed by or

for the benefit of the entities and/ or individuals, including:

i.

Copies of certificates
_, Case 2:19-mj-00070 Document5 Filed 07/03/19 Page 10 of 24 PagelD #: 116

ii.

iii.

ON

Corporate board authorization minutes or
partnership resolutions
Documents (including checks,debitmemos, cash receipts,

wire transfer documents) reflecting the means by which the CD was
purchased

iv. Retained copies of documents (including bank
checks, credit memos, wire transferdocuments) reflectingdisbursement
of the proceeds of any negotiated CD
Vv. Records reflecting interest earned, withdrawn or reinvested
Vi. Records reflecting roll-overs
vii. Forms 1099, 1089 or back-up withholding
documents.
e. All documents pertaining to open or closed investment or security custodian

accounts, IRA, Keogh, SEP or other retirement plans in the name of, for the
benefitof, or under the control of the entities and/or individuals, including:

i,

il.

Documents (including checks,debitmemos, cash receipts, wire transfer
documents) reflecting the means by which the securities were
purchased

Retained copies of documents (including bank checks, credit memos,
wire transferdocuments) reflecting disbursement of the proceedsof any

negotiated securities
iil. Confirmation slips
iv. Monthly statements
Vv. Payment receipts
vi. Safekeeping records and logs
vii.  Receiptsfor receipts or delivery of securities
viii. Forms 1099, 1098 or back-up withholding documents
f. Bank correspondence files
g. All documents pertaining to all cashier’s, manager's, or bank checks, traveler's

checks, or money orders purchased or negotiated by or on behalf of the
entities, including:

i.

iL.

iil.
Iv.

Documents (including checks,debit memos, cash receipts, wire transfer
documents) reflecting the means by which the checks or money orders
were purchased

Retained copies of documents (including bank checks, credit

memos, wire transfer documents) reflecting disbursementof the
proceeds of any negotiated checks or money orders

Applications for purchase of checks or money orders

Retained copies of checks or money orders

h. All documents pertaining to wire transfers sent or received by or on behalf of
the entities and/ or individuals, including:

i.

Retained copies of Fed Wire, Swift or other money transfer or
7 Case 2:19-mj-00070 Document5 Filed 07/03/19 Page 11 of 24 PagelD #: 117

10.

11,

12.

13.

message documents

il. Documents (including checks,debit memos, cash receipts, wire transfer
. documents) reflecting the source of the funds wired out
iil. Documents (including bank checks, credit memos, wire transfer
documents) reflecting the ultimate disposition of the funds wired in
iv. Notes, memoranda or other writings pertaining to the sending or receipt

of wire transfers

All documents pertaining to current or expired safe deposit box rentals in the
name of, for the benefit of, or under the control of the entities and/or
individuals.

All documents pertaining to open or closed bank credit cards in the name
of, for the benefitof, or under the control of the entities and/or individuals,
including:

i, Applications for credit

il. Corporate board authorization minutes or partnership resolutions
iii. Retained copies of credit reports

iv. Monthly statements

Vv. Financial statements

Vi. Charge tickets

vii. Documents (including checks, debit memos, cash receipts, wire
transfer documents) reflecting payments on the account

All records of payment of dividends, loans, salary, wages, distributions,and
other disbursementsfrom a) the entities to its officers, members, stockholders,and
directors or relatives of any of the foregoing; and b) from any source to Natalie
P. Cochran or Michael B. Cochran.

Federal and state income tax returns and quarterly estimated tax returns,
including Schedules K-1, and related work papers and supporting documents.
IRS Forms 1040, 1065, 1120S, W-2, 1099 and W-2G and supporting
schedules.

All documents showing the entities and/or individuals purchase, ownership,
lease (aslessor or lessee), or sale of any asset, personal or real.

All documents reflecting any loan or gift made by any of the entities and/or
individuals to someone other than its officer, member, stockholder, or director
and/or to employees, stockholders and/or officers of the entities.

All documents reflecting any loan or gift made to any of the entities by someone
other than its officer, member, stockholder, or director and/or to employees,
stockholders and/or officers of the entities.

All documents showing calculations, additions, reductions, and contributions
to capital accounts of members, including all records used for entries for
_, Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 12 of 24 PagelD #: 118

14.

15.

16.

17.

18.

19.

20.

21. -

22.

23.

24.

Schedule Ml and M2 on the Balance Sheets for the entities and for the Schedule
K-1 of Forms 1120.

Allrecords relating to certified audits including audit reports, work papers, letters,
correspondence, and financial statements.

Any and all records of assets or liabilities held by the entities for clients or
members, including bank account (savings or checking) statements, advices of
deposits, advices of withdrawal, purchases, deeds, closing statements for
purchase or sale of real property, deeds of trust, promissory notes, other lending

documents, stock certificates, margin account statements, documents of margin

advances and payments, signature cards for checking, savings and brokerage
accounts, applications for margin accounts and loans.

All correspondence to and from the entities’ investors, clients, accountants,
employees and contract labor, including e-mails.

Records pertaining to the purchase of any vehicles and boats, or any motor
vehicle including motorcycles and all-terrain vehicles. Deeds, titles and other
documents related to the ownership, control or other interest in assets.

Records pertaining to any aircraft and/or watercraft, including titles, contracts
for purchase, sale and maintenance, expenses, income, lease payments, storage
and related records and correspondence. »

Receipts, invoices, deposit tickets, bank statements, credit card statements
and receipts, cancelled checks, check registers and receipts, money orders
and receipts, traveler's checks and receipts, passbook savings account
books, and wire transfer documents.

Bank loan records, financial statements, loan payment histories, Investment
records, stocks and bonds, and investment statements.

Any and all contracts to which the entities or individuals are a party,
including the solicitation of investors.

Any and all firearms associated with the Cochrans, TMS or TSG

Any and all records associated with the Cochrans’, TMS’ or TSG’s Federal
Firearms License (FFL).

Notebooks or other paper documents reflecting hand written or typed
information reflecting monetary amounts due to employees for services
performed.
_ Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 13 of 24 PagelD #: 119

25. Any sum of currency or financial instrument as well as any and all other
proceeds of Wire Fraud, Mail Fraud and/or Bank Fraud or evidence of violations
of the Bank Secrecy Act.

The above description of items to be seized includes all of the foregoing items of evidence in
whatever form and by whatever means such materials, their drafts, or their modifications may
have been created or stored any handmade form (such as writing), any photocopies, any
mechanical form (such as printing or typing), any electrical, electronic, or magnetic form or data
(such as any information on electronic or magnetic storage device or media, such as floppy
diskettes, hard disks, CD/DVD, USB drives, or any other portable computer media) and any :
other form (such as photograph, printer buffer, video tape or magnetic audio tape).

In addition cellular telephones, tablets, computer hardware, software, documentation, passwords,
data security devices, and data further described in the affidavit incorporated by reference into
this search warrant, are also to be seized.
_ Case 2:19-mj-00070 Document5 Filed 07/03/19 Page 14 of 24 PagelD #: 120

 

 

 

Report Date:
433 4-H ROAD 06/25/2019
DANIELS, WEST VIRGINIA 25832 USSS Case #:

104-813-15466

Site Description: RESIDENCE OF NATALIE COCHRAN

Starting Date and Time:
06/25/2019 05:32:41 PM

Ending Date and Time:
06/25/2019 08:07:20 PM

 

 

 

 

 

Item #: 1 Evidence Box: EV1 Room Name: H - MASTER BEDROOM
Where Found: DESK BESIDE BED Quantity: 1
Serial #:

Description: PAPER DOCUMENTS, $13.00, FLASH DRIVE

Item #: 2 Evidence Box: EV2 Room Name: H - MASTER BEDROOM
Where Found: CLOSET Quantity: 1
Serial #:

Description: PAPER DOCUMENTS

Item #: 3 Evidence Box: EV3 Room Name: H - MASTER BEDROOM
Where Found: ROOM #8 Quantity: 1
Serial #:

Description: 2 TITLES

ltem#: 4 Evidence Box: EV4 Room Name: H - MASTER BEDROOM
Where Found: ROOM 8 Quantity: 1
Serial #: F4TL3GCGF193

Description: BLACK IN COLOR APPLE IPAD

Item #: 5 Evidence Box: EV5 Room Name: H - MASTER BEDROOM
Where Found: DRESSER Quantity: 1
Serial #:

Description: PAPER DOCUMENTS

Item #: 6 Evidence Box: EV6 Room Name: H - MASTER BEDROOM
Where Found: DESK LOWER LEFT DRAWER Quantity: 1
Serial #:

Description: LETTER FROM SHOOTING SPORTS WHOLESALE

 

Page 1 of 14

 
Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 15 of 24 PagelD #: 121

 

    

 

 

Site Address: Report Date:

Starting Date and Time:

433 4-H ROAD 06/25/2019 06/25/2019 05:32:41 PM
DANIELS, WEST VIRGINIA 25832 USSS Case #: Ending Date and Time:

104-813-15466 06/25/2019 08:07:20 PM

Site Description: RESIDENCE OF NATALIE COCHRAN

 

Item #: 7 Evidence Box: EV7 Room Name:

Where Found: CLOSET
Serial #:
Description: PAPER DOCUMENTS

L-MASTER BATHROOM
Quantity: 1

 

 

 

 

 

Item #: 8 Evidence Box: EV8 Room Name: H - MASTER BEDROOM
Where Found: UNDERLEFT SIDE OF BED Quantity: 1
Serial #: 38159295122

Description: BLACK IN COLOR DELL LAPTOP

Item #: 9 Evidence Box: EV9 Room Name: D - KITCHEN

Where Found: RIGHT CABINET ABOVE DESK Quantity: 1
Serial #: 352020070074036

Description: GRAY IPHONE

Item #: 10 Evidence Box: EV10 Room Name: D - KITCHEN

Where Found: RIGHT CABINET ABOVE DESK Quantity: 1
Serial #: 0138350006553568

Description: WHITE IPHONE

Item #: 11 Evidence Box: EV11 Room Name: D - KITCHEN

Where Found: RIGHT CABINET ABOVE DESK Quantity: 1
Serial #:

Description: BLACK IPHONE MODEL A1241

Item #: 12 Evidence Box: EV12 Room Name: D - KITCHEN

Where Found: CENTER DRAWER OF DESK Quantity: 1

Serial #:
Description: MONEY LEDGER WITH BANK DOCUMENT

 

Page 2 of 11

 
 

_ Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 16 of 24 PagelD #: 122

 

 

 

 

Report Date: Starting Date and Time:

433 4-H ROAD 06/25/2019 06/25/2019 05:32:41 PM
DANIELS, WEST VIRGINIA 25832 USSS Case #: Ending Date and Time:

104-813-15466 06/25/2019 08:07:20 PM

Site Description: RESIDENCE OF NATALIE COCHRAN

 

Item #: 13 Evidence Box: EV13 Room Name: D - KITCHEN
Where Found: CENTER DRAWER OF DESK Quantity: 1
Serial #:

Description: SIX (6) THUMB DRIVES

 

Item #: 14 Evidence Box: EV14 Room Name: B - LAUNDRY ROOM
Where Found: TOP SHELF OF GUN CASE Quantity: 1
Serial #:

Description: 3 DEEDS

 

Item #: 15 Evidence Box: EV15 Room Name: B - LAUNDRY ROOM
Where Found: TOP SHELF OF GUN CASE Quantity: 1
Serial #:

Description: GRAY BINDER CONTAINING PAPER DOCUMENTS

 

Item #: 16 Evidence Box: EV16 Room Name: B - LAUNDRY ROOM
Where Found: TOP SHELF OF GUN CASE Quantity: 1
Serial #:

Description: BLACK CLIPBOARD CONTAINING PAPER DOCUMENTS

 

Item #: 17 Evidence Box: EV17 Room Name: D - KITCHEN
Where Found: ISLAND Quantity: 1
Serial #:

Description: FEDEX ENVELOPE

 

Item#: 18 Evidence Box: EV18 Room Name: D - KITCHEN
Where Found: TOP LEFT DESK DRAWER Quantity: 1
Serial #:

Description: PAPER DOCUMENTS

 

Page 3 of 11
_ Case 2:19-mj-00070 Documents Filed 07/03/19 Page 17 of 24 PagelD #: 123

 

 

 

 

Report Date:
433 4-H ROAD 06/25/2019
DANIELS, WEST VIRGINIA 25832 USSS Case #:

104-813-15466

Site Description: RESIDENCE OF NATALIE COCHRAN

Starting Date and Time:
06/25/2019 05:32:41 PM

Ending Date and Time:
06/25/2019 08:07:20 PM

 

Item #: 19 Evidence Box: EV19
Where Found: CLOSET GUN SAFE
Serial #: AMO83384

Description: MOSSBERG 935 12 GAUGE SHOTGUN

Room Name: A - DEN OFF GARAGE

Quantity: 1

 

Item #: 20 Evidence Box: EV20
Where Found: CLOSET GUN SAFE
Serial #: SV93141

Description: SMITH & WESSON M&P

Room Name: A- DEN OFF GARAGE

Quantity: 1

 

Item #: 21 Evidence Box: EV21
Where Found: CLOSET GUN SAFE
Serial #: L751579

Description: WINCHESTER 1200 12 GAUGE

Room Name: A - DEN OFF GARAGE

Quantity: 1

 

Item #: 22 Evidence Box: EV22
Where Found: CLOSET GUN SAFE
Serial #: 13701153

Description: MARLIN 782 22 MG

Room Name: A- DEN OFF GARAGE

Quantity: 1

 

ltem #: 23 Evidence Box: EV23
Where Found: CLOSET GUN SAFE
Serial #: W190416U

Description: REMINGTON 870 20 GAUGE

Room Name: A- DEN OFF GARAGE

Quantity: 1

 

Item #: 24 Evidence Box: EV24
Where Found: CLOSET GUN SAFE
Serial #: V395904V

Description: REMINGTON 870 12 GAUGE

Room Name: A - DEN OFF GARAGE

Quantity: 1

 

Page 4 of 11

 
 

_ Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 18 of 24 PagelD #: 124

 

 

 

 

Report Date: Starting Date and Time:

433 4-H ROAD 06/25/2019 06/25/2019 05:32:41 PM
DANIELS, WEST VIRGINIA 25832 USSS Case #: Ending Date and Time:

104-813-15466 06/25/2019 08:07:20 PM

Site Description: RESIDENCE OF NATALIE COCHRAN

 

Item #: 25 Evidence Box: EV25 Room Name: A- DEN OFF GARAGE
Where Found: BUILTIN Quantity: 1
Serial #: NE281791

Description: NEW ENGLAND FIREARM

 

Item #: 26 Evidence Box: EV26 Room Name: A- DEN OFF GARAGE
Where Found: BUILTIN Quantity: 1
Serial #: P140080

Description: SAVAGE MODEL 24SE 22/20 GAUGE

 

Item #: 27 Evidence Box: EV27 Room Name: A- DEN OFF GARAGE
Where Found: BUILT IN Quantity: 1
Serial #: NONE

Description: STEVENS MODEL 311 12 GAUGE

 

Item #: 28 Evidence Box: EV28 Room Name: A- DEN OFF GARAGE
Where Found: BUILTIN Quantity: 1
Serial #: 00497041

Description: BOLT ACTION RIFLE - UNKNOWN MAKE

 

Item #: 29 Evidence Box: EV29 Room Name: A- DEN OFF GARAGE
Where Found: BUILTIN Quantity: 1
Serial #: NONE

Description: BOLT ACTION RIFLE 511 - UNKNOWN MAKE

 

Item #: 30 Evidence Box: EV30 Room Name: A- DEN OFF GARAGE
Where Found: BUILTIN Quantity: 1
Serial #: 108785

Description: DOUBLE BARREL 12 GAUGE SHOTGUN - UNKNOWN MAKE

 

Page 5 of 11
_ Case 2:19-mj-00070 Documents Filed 07/03/19 Page 19 of 24 PagelD #: 125

 

 

 

 

Report Date:
433 4-H ROAD 06/25/2019
DANIELS, WEST VIRGINIA 25832 USSS Case #:

104-813-15466

Site Description: RESIDENCE OF NATALIE COCHRAN

Starting Date and Time:
06/25/2019 05:32:41 PM

Ending Date and Time:
06/25/2019 08:07:20 PM

 

 

 

 

 

 

Item #: 31 Evidence Box: EV31 Room Name: A - DEN OFF GARAGE
Where Found: BUILTIN Quantity: 1
Serial #: 611310245997

Description: CONNECTICUT ALLEY ARMS - 50 CALIBER

Item #: 32 Evidence Box: EV32 Room Name: A - DEN OFF GARAGE
Where Found: BUILT IN Quantity: 1
Serial#: 1384123

Description: WINCHESTER 22 CALIBER MODEL 190

Item #: 33 Evidence Box: EV33 Room Name: A - DEN OFF GARAGE
Where Found: BUILTIN Quantity: 1
Serial #: NONE

Description: PARDNER MODEL SB1 20 GAUGE

Item #: 34 Evidence Box: EV34 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: 94574

Description: UNKNOWN MAKE BOLT ACTION RIFLE

Item #: 35 Evidence Box: EV35 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: 3480013

Description: SAGINAL SG 30 CAL

Item #: 36 Evidence Box: EV36 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: 69443902

Description: RUGER AMERICAN 243

 

Page 6 of 11

 
 

Case 2:19-mj-00070 Document5 Filed 07/03/19 Page 20 of 24 PagelD #: 126

 

Inventory Listing of All Items Seized at Search Warrant Site

 

 

 

Site Address: Report Date: Starting Date and Time:
433 4-H ROAD 06/25/2019 06/25/2019 05:32:41 PM
DANIELS, WEST VIRGINIA 25832 USSS Case #: Ending Date and Time:

104-813-15466 06/25/2019 08:07:20 PM

Site Description: RESIDENCE OF NATALIE COCHRAN

 

Item #: 37 Evidence Box: EV37 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: 167841

Description: ENCORE 209 50 MAG

 

Item #: 38 Evidence Box: EV38 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: 4907688

Description: MOSSBERG 510 14 CAL

 

Item #: 39 Evidence Box: EV39 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: NONE

Description: UNKNOWN BOLT ACTION RIFLE

 

Item #: 40 Evidence Box: EV40 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: 21732358

Description: RUGER MARK 2 22 CAL

 

Item #: 41 Evidence Box: EV41 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: MAG57109

Description: BARBARA 300 WIN

 

Item #: 42 Evidence Box: EV42 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: 52292

Description: REMINGTON 721 30-06

 

Page 7 of 11
 

_ Case 2:19-mj-00070 Document5 Filed 07/03/19 Page 21 of 24 PagelD #: 127

 

 

Inventory Listing of All Items Seized at Search Warrant Site

 

 

Site Address: Report Date: Starting Date and Time:

433 4-H ROAD 06/25/2019 06/25/2019 05:32:41 PM
DANIELS, WEST VIRGINIA 25832 USSS Case #: Ending Date and Time:
104-813-15466 06/25/2019 08:07:20 PM

Site Description: RESIDENCE OF NATALIE COCHRAN

 

Item #: 43 Evidence Box: EV43 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: 69114673

Description: RUGER AMERICAN 270

 

item #: 44 Evidence Box: EV44 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: 01166P2126

Description: BROWNING 22

 

Item #: 45 Evidence Box: EV45 Room Name: B - LAUNDRY ROOM
Where Found: GUN SAFE Quantity: 1
Serial #: 3777

Description: BOLT ACTION - UNKNOWN MAKE

 

Item #: 46 Evidence Box: EV46 Room Name: D - KITCHEN
Where Found: METAL CONTAINER ON DESKTOP Quantity: 1
Serial #:

Description: PAPER DOCUMENTS

 

Item #: 47 Evidence Box: EV47 Room Name: D - KITCHEN
Where Found: BOTTOM LEFT DESK DRAWER Quantity: 1
Serial #:

Description: PAPER DOCUMENTS

 

Item #: 48 Evidence Box: EV48 Room Name: D - KITCHEN
Where Found: CABINET ABOVE DOUBLE STOVE Quantity: 1
Serial #:

Description: PAPER DOCUMENTS

 

Page 8 of 11
 

_ Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 22 of 24 PagelD #: 128

 

 

 

 

Report Date: Starting Date and Time:

433 4-H ROAD 06/25/2019 06/25/2019 05:32:41 PM
DANIELS, WEST VIRGINIA 25832 USSS Case #: Ending Date and Time:

104-813-15466 06/25/2019 08:07:20 PM

Site Description: RESIDENCE OF NATALIE COCHRAN

 

Item #: 49 Evidence Box: EV49 Room Name: D - KITCHEN
Where Found: ISLAND Quantity: 1
Serial #:

Description: PAPER DOCUMENTS

 

ltem #: 50 Evidence Box: EV50 Room Name: N - GARAGE
Where Found: COBRA GLOVE BOX Quantity: 74
Serial #:

Description: INSURANCE / REGISTRATION CARD

 

Item #: 51 Evidence Box: AF1 Room Name: N - GARAGE
Where Found: GARAGE BAY Quantity: 1
Serial #: AEQSBMAAH8H1MT1098

Description: 1965 COBRA ROADSTER - WV REG GUNRUNR

 

Item #: 52 Evidence Box: AF2 Room Name: N - GARAGE
Where Found: GARAGE BAY Quantity: 1
Serial #: 9C6CE22Y5H001

Description: 2017 YAMAHA MOTORCYCLE

 

Item #: 53 Evidence Box: AF3 Room Name: S - YARD

Where Found: BACK YARD Quantity: 4
Serial #: 16VDX122XE5068547

Description: 2014 BIGTEX TRAILER WV REG - C362771

 

Item #: 54 Evidence Box: AF4 Room Name: P - SMALL OUTBUILDING IN BACKYA
Where Found: IN OUTBUILDING Quantity: 1

Serial #: 9C6CG2840H0016654

Description: 2017 YAMAHA TTR230 MOTORCYCLE

 

Page 9 of 11
Case 2:19-mj-00070 Document5 Filed 07/03/19 Page 23 of 24 PagelD #: 129

 

 

 

Report Date: Starting Date and Time:

433 4-H ROAD 06/25/2019 06/25/2019 05:32:41 PM
DANIELS, WEST VIRGINIA 25832 USSS Case #: Ending Date and Time:

104-813-15466 06/25/2019 08:07:20 PM

Site Description: RESIDENCE OF NATALIE COCHRAN

 

 

Item #: 55 Evidence Box: AF5 Room Name: Q - LARGE METAL BUILDING
Where Found: INSIDE BUILDING Quantity: 1
Serial #: BNSVFE92XJF410893

Description: 2018 POLARIS 218VFE92 ATV

 

Item #: 56 Evidence Box: EV51 Room Name: D - KITCHEN
Where Found: REFRIGERATOR Quantity: 1
Serial #:

Description: 10MLHUMALOG IN GLASS VIAL

 

Item #: 57 Evidence Box: AF6 Room Name: G - LIVING ROOM
Where Found: ON COUCH Quantity: 1
Serial #:

Description: _BACKDRAFT RACING MANUAL CONTAINING VEHICLE TITLE AND RELATED
DOCUMENTATION FOR A 65 REPLICA COBRA

 

Item #: 58 Evidence Box: EV53 Room Name: T - SILVER GMC YUKON DENALI
Where Found: IN VEHICLE Quantity: 1

Serial #: 1GK52HKJ4KR196146

Description: PAPER DOCUMENTS

 

Item #: 59 Evidence Box: XXX Room Name: P - SMALL OUTBUILDING IN BACKYA
Where Found: IN OUTBUILDING Quantity: 1
Serial #:

Description: DELETED ITEM

 

Item #: 60 Evidence Box: EV54 Room Name: F - ENTRY
Where Found: COAT RACK Quantity: 1
Serial #: NONE

Description: LOUIS VUITON HAND BAG

 

Page 10 of 11
_ Case 2:19-mj-00070 Document 5 Filed 07/03/19 Page 24 of 24 PagelD #: 130

 

 

Inventory Listing of All Items Seized at Search Warrant Site

 

Site Address:

433 4-H ROAD

DANIELS, WEST VIRGINIA 25832

Site Description:

Report Date
06/25/2019
USSS Case

104-813-15466

RESIDENCE OF NATALIE COCHRAN

: Starting Date and Time:
06/25/2019 05:32:41 PM

#: Ending Date and Time:

06/25/2019 08:07:20 PM

 

 

 

 

 

 

Item #: 61 Evidence Box: EV55 Room Name: T - SILVER GMC YUKON DENALI!
Where Found: PASSENGER SEAT Quantity: 1
Serial #: NONE

Description: LOUIS VUITON HAND BAG

Item #: 62 Evidence Box: EV56 Room Name: U - ON THE PERSON OF FEMALE SU
Where Found: ON THE PERSON Quantity: 1
Serial #: F9HVL3UUJC6M

Description: PINK IPHONE 8

Item #: Evidence Box: Room Name:

Where Found: Quantity:
Serial #:

Description:

Item #: Evidence Box: Room Name:

Where Found: Quantity:
Serial #:

Description:

Item #: Evidence Box: Room Name:

Where Found: Quantity:
Serial #:

Description:

Item #: Evidence Box: Room Name:

Where Found: Quantity:
Serial #:

Description:

 

Page

11

of 11

 
